The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Formal Matters
Claims 1-21 are pending and under examination.

Information Disclosure Statement
	The information disclosure statement filed on 10/28/2019 has been considered by the examiner.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aqueous poloxamer equivalent" in the claim without a prior recitation of “an aqueous poloxamer equivalent”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 are rejected for being dependent an indefinite claim 1.  
Claim 16 recites the limitation "the aqueous poloxamer gel composition" in the claim without a prior recitation of “an aqueous poloxamer gel composition” (lines 3 and 4 of the claim).  The preamble provides for “a poloxamer gel composition”, but it is not provided that it is aqueous nor is there water mentioned before the recitation of “the aqueous poloxamer gel composition”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-21 are rejected for being dependent on an indefinite claim.
Claim 6 contains the trademark/trade name Sensiva SC SC 50.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a species of hydrophobic monoalkyl glycol, and, accordingly, the identification/description is indefinite.
Claim 21 contains the trademark/trade name Medihoney.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a composition of Leptospermum Honey, and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 provides that “the hydrophobic vicinal diol component comprise hydrophobic monoalkyl glycols, monoalkyl glycerols, and monoacyl glycerols”.  Although this is including the three items together, it does not define the compounds as being “6-carbon to 16-carbon length” as in claim 16 and it also uses “comprise”, which leaves the hydrophobic vicinal diols open to others where claim 16 is in Markush format (“is 6-carbon to 16-carbon length monoalkyl glycols, monoalkyl glycerols, monoacyl glycerols, or combinations thereof”).  Thus, claim 17 is not further limiting of the limitation of “hydrophobic vicinal diols” as presented in claim 16, on which claim 17 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salamone US 2013/0150451.  
	Salamone provides for an antimicrobial composition with at least one polymeric biguanide and at least one antimicrobial vicinal diol that is at least one monoalkyl glycol, monoalkyl glycerol or monoacyl glycerol (abstract, paragraphs 76-80).  Salamone teaches monoalkyl glycols like 1,2 hexanediol, 1,2-heptanediol, 1,2 decanediol and others (paragraph 76).  Salamone teaches glycerol alkyl ethers like 1-O-hexadecylglycerol (chimyl alcohol), 1-O-heptadecylglycerol, 1-O-octadecylglycerol (batyl alcohol), 1-O-octadec-9-enyl glycerol (selachyl alcohol), glycerol 1-(2-ethylhexyl)ether (also known as octoxyglycerin, 2-ethylhexyl glycerin, 3-(2-ethylhexyloxy)propane-1,2-diol, and Sensiva® SC 50), glycerol 1-heptyl ether, glycerol 1-octyl ether, glycerol 1-decyl ether, and glycerol 1-dodecyl ether, glycerol 1-tridecyl ether, glycerol 1-tetradecyl ether, glycerol 1-pentadecyl ether, glycerol 1-hexadecyl ether (paragraph 77).  Salamone teaches 1-O-decanoylglycerol (monocaprin), 1-O-undecanoylglycerol, 1-O-undecenoylglycerol, 1-O-dodecanoylglycerol (monolaurin, also called glycerol monolaurate and Lauricidin®), 1-O-tridecanoylglycerol, 1-O-tetradecanoylglycerol (monomyristin), 1-O-pentadecanoylglycerol, 1-O-hexadecanoylglycerol, 1-O-heptadecanoylglycerol, and 1-O-octanoylglycerol (monocaprylin) (paragraph 78).  SC10 is shown to be 1,2-octanediol with 2-ethylhexyl glycerin (paragraph 79) and SC50 is 2-ethylhexylglycerin (paragraph 79).  Salamone provides that the formulation can be viscous solutions or gels (abstract).  Salamone provides for table 6 that teaches a formulation with 10% P-407, 1% HPMC, 1.5% SC50, 0.5% SC10, 5000 ppm PHMB, 0.25% EDTA-2 and 0.075% EDTA-3.  Salamone teaches another formulation in table 6 having 20% P-407, 2% HPMC, 3% SC50, 1% SC10, 10000 ppm PHMB, 0.5% EDTA-2 and 0.15% EDTA-3.  Paragraph 66 provides for aqueous solutions. Water is taught among the ingredients used to make the solutions/compositions (paragraphs 113-116).  
	As the mentioned compositions of table 6 have amounts of hydrophobic vicinal diols of the claims in combination with poloxamer, it is inherent that sol-gel temperature will be depressed/decreased by at least 1 degree C or by at least 3 degrees C as the effect is based on these ingredients and the prior art exemplifies such a combination.  Claim 11 is to the aqueous poloxamer equivalent used to test the change in sol-gel temperature.  Since examples in table 6 provide for the combination of the hydrophobic vicinal diol and poloxamer, the hydrophobic vicinal diol and poloxamer in aqueous solution will provide such property.  Note that this equivalent formulation is a formulation used for testing what happens when the hydrophobic vicinal diol is added to the aqueous poloxamer solution.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 8 and 12 in addition to Claims 1-6, 9-11, and 13-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Salamone US 2013/0150451.  
Some teachings of Salamone have been outlined above.  
Salamone teaches an antimicrobial composition with synergistic biocidal activity with polymeric biguanide and a vicinal diol that may be a monoalkyl glycol, monoalkyl glycerol or monoacyl glycerol (abstract).  Salamone teaches the compositions as gels (abstract).  Salamone teaches poloxamers as nonionic surfactants (paragraphs 83-85).  Salamone teaches aqueous mixtures (paragraphs 56 and 62).  Salamone teaches formulations with PHMB, alexidine, EDTA, P-407, and HPMC (table 1).  Salamone teaches 0.1% PHMB (paragraph 117).  Salamone teaches silver salts, silver nanoparticles, and various other compounds like antibacterials, analgesics, anti-inflammatories and others (paragraph 104).  Thus, one of ordinary skill in the art to other metals, metal ions and compounds that can perform these functions.  Salamone teaches phosphate buffers (paragraph 90).  Salamone teaches siloxanes (paragraph 104).  Salamone teaches silver sulfadiazine at equal or less than 1% by weight of the formulation (paragraph 19). Salamone teaches 0.01 to 1% by weight of a chelating agent and provides for EDTA (paragraphs 102-103).  Salamone teaches 0.05 to 4 wt% or 0.1 wt% to 1 wt% of the monoalkyl glycol, glycerol alkyl ether and monoacyl glycerol (paragraph 63).  Examples in table 1 provide for 0.1 wt% of SC50 with optional 0.125 wt% of SC10.  
Salamone does not provide for an example with the compounds of claim 7 and 8.  Salamone does not teach an example with compounds found in claim 12 like silver salt, silver nanoparticle, etc.  
As Salamone provides for claimed amounts of hydrophobic vicinal diols being in a composition with poloxamer (see table 1), the vicinal diol depresses a sol-gel temperature of an aqueous poloxamer equivalent by degrees provided in the claims.  This is a property resulting from the combination of hydrophobic vicinal diol with poloxamer in the aqueous formulation.  
	One of ordinary skill in the art at the time of instant filing would have used the teachings of Salamone to produce an aqueous gel composition with poloxamer and hydrophobic vicinal diols of the instant claims and used compounds of claims 7 and 8 (monoacyl glycerols) found in Salamone as these are seen as equivalents of the alkyl glycols and alkyl glycerols by teachings of Salamone.  Salamone also allows for the addition of silver compounds and other active agents like antimicrobials to the formulation.  Salamone teaches phosphate buffers for the formulations and allows for one to add phosphate compounds.  Salamone allows for addition of various compounds to provide functions like antimicrobials, etc. (paragraph 104), and thus, one of ordinary skill in the art would navigate the art to find such active agents or functional agents.  Where the prior art teaches overlapping ranges, it would have been obvious to work within such ranges to provide other suitable formulations (see MPEP 2144.05).  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of US 8829053 in view of Salamone US 2013/0150451.
The claims of ‘053 also provide for a composition that contains hydrophobic vicinal diols of the instant claims and allows for the use of poloxamer as a surfactant for the formulation.  Claims of ‘053 also provides for species of hydrophobic vicinal diols of the instant claims, addition of EDTA, polymeric biguanide, water soluble polymers like HPMC, and the forms of liquid and gels.  
The claims of ‘053 do not provide for a concentration of poloxamer of the instant claims or the use of items as in instant claim 12.  
Salamone provides for an antimicrobial composition with at least one polymeric biguanide and at least one antimicrobial vicinal diol that is at least one monoalkyl glycol, monoalkyl glycerol or monoacyl glycerol (abstract, paragraphs 76-80).  Salamone teaches monoalkyl glycols like 1,2 hexanediol, 1,2-heptanediol, 1,2 decanediol and others (paragraph 76).  Salamone teaches glycerol alkyl ethers like 1-O-hexadecylglycerol (chimyl alcohol), 1-O-heptadecylglycerol, 1-O-octadecylglycerol (batyl alcohol), 1-O-octadec-9-enyl glycerol (selachyl alcohol), glycerol 1-(2-ethylhexyl)ether (also known as octoxyglycerin, 2-ethylhexyl glycerin, 3-(2-ethylhexyloxy)propane-1,2-diol, and Sensiva® SC 50), glycerol 1-heptyl ether, glycerol 1-octyl ether, glycerol 1-decyl ether, and glycerol 1-dodecyl ether, glycerol 1-tridecyl ether, glycerol 1-tetradecyl ether, glycerol 1-pentadecyl ether, glycerol 1-hexadecyl ether (paragraph 77).  Salamone teaches 1-O-decanoylglycerol (monocaprin), 1-O-undecanoylglycerol, 1-O-undecenoylglycerol, 1-O-dodecanoylglycerol (monolaurin, also called glycerol monolaurate and Lauricidin®), 1-O-tridecanoylglycerol, 1-O-tetradecanoylglycerol (monomyristin), 1-O-pentadecanoylglycerol, 1-O-hexadecanoylglycerol, 1-O-heptadecanoylglycerol, and 1-O-octanoylglycerol (monocaprylin) (paragraph 78).  SC10 is shown to be 1,2-octanediol with 2-ethylhexyl glycerin (paragraph 79) and SC50 is 2-ethylhexylglycerin (paragraph 79).  Salamone provides that the formulation can be viscous solutions or gels (abstract).  Salamone provides for table 6 (concentrated formulations) that teaches a formulation with 10% P-407, 1% HPMC, 1.5% SC50, 0.5% SC10, 5000 ppm PHMB, 0.25% EDTA-2 and 0.075% EDTA-3.  Salamone teaches another formulation in table 6 having 20% P-407, 2% HPMC, 3% SC50, 1% SC10, 10000 ppm PHMB, 0.5% EDTA-2 and 0.15% EDTA-3.  Paragraph 66 provides for aqueous solutions. Water is taught among the ingredients used to make the solutions/compositions (paragraphs 113-116).  Salamone teaches an antimicrobial composition with synergistic biocidal activity with polymeric biguanide and a vicinal diol that may be a monoalkyl glycol, monoalkyl glycerol or monoacyl glycerol (abstract).  Salamone teaches the compositions as gels (abstract).  Salamone teaches poloxamers as nonionic surfactants (paragraphs 83-85).  Salamone teaches aqueous mixtures (paragraphs 56 and 62).  Salamone teaches formulations with PHMB, alexidine, EDTA, P-407, and HPMC (table 1).  Salamone teaches 0.1% PHMB (paragraph 117).  Salamone teaches silver salts, silver nanoparticles, and various other compounds like antibacterials, analgesics, anti-inflammatories and others (paragraph 104).  Thus, one of ordinary skill in the art to other metals, metal ions and compounds that can perform these functions.  Salamone teaches phosphate buffers (paragraph 90).  Salamone teaches siloxanes (paragraph 104).  Salamone teaches silver sulfadiazine at equal or less than 1% by weight of the formulation (paragraph 19). Salamone teaches 0.01 to 1% by weight of a chelating agent and provides for EDTA (paragraphs 102-103).  Salamone teaches 0.05 to 4 wt% or 0.1 wt% to 1 wt% of the monoalkyl glycol, glycerol alkyl ether and monoacyl glycerol (paragraph 63).  Examples in table 1 provide for 0.1 wt% of SC50 with optional 0.125 wt% of SC10.  
As the mentioned compositions of table 6 have amounts of hydrophobic vicinal diols of the claims in combination with poloxamer, it is inherent that sol-gel temperature will be depressed/decreased by at least 1 degree C or by at least 3 degrees C as the effect is based on these ingredients and the prior art exemplifies such a combination.  Claim 11 is to the aqueous poloxamer equivalent used to test the change in sol-gel temperature.  Since examples in table 6 provide for the combination of the hydrophobic vicinal diol and poloxamer, the hydrophobic vicinal diol and poloxamer in aqueous solution will provide such property.  Note that this equivalent formulation is a formulation used for testing what happens when the hydrophobic vicinal diol is added to the aqueous poloxamer solution.  
Thus, one of ordinary skill in the art would have considered concentrated formulations by the teachings of Salamone as it is also to an antimicrobial formulation and would have added other ingredients that are seen useful for such formulations like silver salts, silver nanoparticles (types of antimicrobial metal salts and nanoparticles) and others. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613